Case 6:20-cv-00779 Document 1-14 Filed 08/25/20 Page 1 of 4




             EXHIBIT 14
                                 Case 6:20-cv-00779 Document 1-14 Filed 08/25/20 Page 2 of 4

                                                                  Exhibit 14

                                     Intel’s Infringement of U.S. Patent No. 9,362,229 (“229 Patent”)


229 Patent Claim Language              Infringement1 by Intel Accused Products, as exemplified by Intel 14nm++ “Coffee Lake”
                                       i5-8400 BX80684I58400 Processor
[1.0] A structure comprising:          The structure of Claim 1 of the 738 Patent is present in the processor of each of the Accused
                                       Products.

                                       Intel’s processors with the Coffee Lake microarchitecture comprise the claimed structure. For
                                       example, Intel’s Core i5-8400 is a Coffee Lake S processor fabricated on Intel’s enhanced
                                       14++nm process. In another example, Intel’s Core i5-9300H is a Coffee Lake R processor
                                       fabricated on Intel’s enhanced 14++nm process.

                                       Intel’s Core i-8400 processors are based on the Coffee Lake microarchitecture. See
                                       https://www.intel.com/content/www/us/en/products/processors/core/i5-processors/i5-8400.html
                                       [Intel’s i5-8400 website] (showing 8th Generation Intel Core i5 Processors);
                                       https://www.intel.com/content/www/us/en/products/docs/processors/core/8th-gen-core-family-
                                       datasheet-vol-1.html and
                                       https://www.intel.com/content/www/us/en/products/docs/processors/core/8th-gen-core-family-
                                       datasheet-vol-2.html [Intel Coffee Lake and CL-R Datasheet, Vols. 1 and 2];
                                       https://www.intel.com/content/www/us/en/products/docs/processors/core/8th-gen-core-spec-
                                       update.html [Intel Coffee Lake and CL-R Specification Update].




   1
     The “Intel Accused Products” are Intel’s 14nm++ or smaller Tri-Gate integrated circuits that contain substantially similar structures to
   those described herein and products that contain such Intel integrated circuits. The Intel Accused Products include, for example,
   microprocessors, modems, field programmable gate arrays (FPGAs), printed circuit boards, chipsets, laptops, desktops, computer
   tablets, all-in-one PCs, notebooks, servers, board-level computers, and board-level computer kits.

                                                                       1
                                    Case 6:20-cv-00779 Document 1-14 Filed 08/25/20 Page 3 of 4

                                                                    Exhibit 14

                                        Intel’s Infringement of U.S. Patent No. 9,362,229 (“229 Patent”)

229 Patent Claim Language                 Infringement1 by Intel Accused Products, as exemplified by Intel 14nm++ “Coffee Lake”
                                          i5-8400 BX80684I58400 Processor




                                          Intel Coffee Lake and CL-R Datasheet, Vol. 1 at 11.

[1.1] a last metal line in electrical     See Intel 738 Chart, limitation 1.1. The identified “metal line” in Claim 1 of the 738 Chart is the
contact with an underlying device;        claimed last metal line.
and



                                                                         2
                                    Case 6:20-cv-00779 Document 1-14 Filed 08/25/20 Page 4 of 4

                                                                       Exhibit 14

                                          Intel’s Infringement of U.S. Patent No. 9,362,229 (“229 Patent”)

229 Patent Claim Language                   Infringement1 by Intel Accused Products, as exemplified by Intel 14nm++ “Coffee Lake”
                                            i5-8400 BX80684I58400 Processor
[1.2] at least one staple structure in      See Intel 738 Chart, limitations 1.2 and 1.3.
direct electrical contact with the last
metal line, the at least one staple
structure reducing electromigration
issues in the last metal line, wherein

[1.2] the at least one staple structure     See Intel 738 Chart, limitation 1.3.
is formed in a dielectric material, a
plurality of vias and a trench
spanning between the plurality of
vias, and

[1.3] the plurality of vias and the     See Intel 738 Chart, limitations 1.4 and 1.5.
trench are lined with a conductive
liner and the plurality of vias and the
trench are filled with a conductive
material to form a conductive bar in
direct electrical contact with the
conductive liner in the vias.




                                                                            3
